DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Acknowledgement is made of receipt of Information Disclosure Statement(s) (PTO-1449) filed 05/20/2019, 09/24/2020, and 11/19/2020.  An initialed copy is attached to this Office Action.

Election/Restrictions
Claims 7-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/11/2021.
Applicant’s election without traverse of Group I over Group II in the reply filed on 08/11/2021 is acknowledged.
Applicant's election with traverse of Group I over Group III in the reply filed on 08/11/2021 is acknowledged.  The traversal is on the ground(s) that there would not be a serious search burden on the Examiner as the “driver circuit” Group | can be understood to be a sub-combination of Group Ill, related to the “electrical driver” recited in claim 11 and expounded upon in claims 12-20. Accordingly, the inventions are capable of use together AND do not have materially different design. Although Group Ill recites elements that the driver circuit/electrical driver is connected to, each of the Groups recite several common elements for the “driver circuit/electrical driver’. Such elements in common include “tunable (gain) inverters’, “fixed (gain) inverters” “a cross-coupling” of coupling inverters (see, cross-coupled inverters) which are described in a node-by-node connection format in Group | and in a .  This is not found persuasive because Group I and Group III are two independent inventions and include mutually exclusive limitations.  Group I discloses a driver circuit with buffers that include first and second tunable inverters, first and second fixed inverters, and first and second cross-coupled inverters and Group II discloses an integrated circuit including a frequency comparator, a ring oscillator, an external reference clock signal, and an electrical driver connected to an optical modulator to drive a phase shift and comprises a first inductor. Although Group III discloses a first tunable gain inverter and a first fixed gain inverter, it does not disclose the buffers of the driving circuit and second tunable and fixed inverter and first and second cross-coupled inverters.  The limitations of Group I and Group III would require different searches and in particular in different classifications and would be arduous. Thus, Group I, Group II, and Group III are not linked by a common or corresponding special technical features and define three different inventions not linked by a single general inventive concept.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1, 5, and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lakshmikumar et al. (2019/0131945), hereinafter Lakshmikumar.
Regarding claim 1, Lakshmikumar discloses, in figures 2 and 3A-3D, a driver circuit (figure 3A), comprising:  a plurality of buffers (206, PGA section and 208, output buffer section; paragraph 0024 discloses there is no limit to the amount of PGA sections to be employed) arranged in series (figure 3A; paragraph 0023-0025), wherein each buffer of the plurality of buffers is configured to accept inputs, and to produce outputs, and wherein each buffer of the plurality of buffers (paragraphs 0024-0026), comprises:  a first tunable inverter (figure 3a; Pga-F within 312, figure 3c; Pga-F, 326), electrically connected to a first input node (figure 3c; common node 326, 328, and 330) that is configured to receive a first input (figure 2a; input of Pga-F within 312 through inverter 328 within figure 3c) and to a first output node (figure 2a; Pga-F out within 312, figure 3c; 326 output) that is configured to carry a first output (figure 3a; PGa-F out within 312 to buffer 34-1, figure 3c; 326 out); a first fixed inverter (figure 3a; PGa-F within 312, figure 3c; Pga-F, 324), electrically connected in parallel with the first tunable inverter to the first input node (figure 3c; common node 326, 328, and 330) and to the first output node (326, output) (paragraph  0024, lines 26-19; discloses a load in Pga-C is a fixed shorted inverter 316 in parallel with a switchable-shorted inverter 318, both of which are driven by a driver inverter 320); a second tunable inverter (fig. 3a; Pga-F within 314, figure 3c; Pga-F, 326), electrically connected to a second input node (figure 3c; common node 326, 328, and 330) that is configured to receive a second input (figure 2a; input of Pga-F within 314 through inverter 328 within figure 3c) and to a second output node (figure 2a; Pga-F out within 314, figure 3c; 326, output) that is configured to carry a second output (figure 3a; Pga-F out within 314 to buffer 344-2, figure 3c; 326 out); a second fixed inverter (figure 3a; Pga-F within 314, figure 3c; Pga-F, 324), connected in parallel with the second tunable inverter to the second input node (figure 3c; common node 326, 328, and 330) and to the second output node (326, out) (paragraph 0024, lines 16-19 discloses that a load in Pga-C is a fixed 
Regarding claim 5, Lakshmikumar discloses, in figures 2 and 3A-3D, a driver circuit (figure 3A), further comprising an input stage configured to differentiate a differential input signal into a first data signal and a second data signal that is a logical complement of the first data signal (paragraph 0021-0024).
Regarding claim 6, Lakshmikumar discloses, in figures 2 and 3A-3D, a driver circuit (figure 3A), wherein the first tunable inverter and the second tunable inverter are tuned for an identified process corner of the driver Circuit (paragraph 0021). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lakshmikumar et al. (2019/0131945), hereinafter Lakshmikumar as applied to claim 1 above, and further in view of Chan et al. (2007/0257735), hereinafter Chan.
Regarding claim 2, Lakshmikumar discloses all the limitations in common with claim 1, and such is hereby incorporated.
Lakshmikumar fails to disclose wherein the plurality of buffers are arranged such that a first output node of a prior buffer in the plurality of buffers is electrically connected to a first input node of a subsequent buffer in the plurality of buffers via a first inductor and a second output node of the prior buffer in the plurality of buffers is electrically connected to a second input node of the subsequent buffer in the plurality of buffers via a second inductor.
Chan discloses wherein the plurality of buffers (161, first buffer and 162, second buffer) are arranged such that a first output node of a prior buffer in the plurality of buffers (161, fist buffer) is electrically connected to a first input node of a subsequent buffer in the plurality of buffers (162, second buffer) via a first inductor (131, first inductance) and a second output node of the prior buffer in the plurality of buffers is electrically connected to a second input node of the subsequent buffer in the plurality of buffers via a second inductor (132, second inductance) (paragraph 0017 and figure 1).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Lakshmikumar with the inductors of Chan for the purpose of putting a DC control voltage without changing the circuit structure to maintain a lowest power strength of an input signal, to reduce a power consumption of the input signal and to increase the frequency range for dividing the input signal.

Allowable Subject Matter
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claim(s), in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.  The prior art fails to teach a combination of all the claimed features as presented in claim(s) 3, wherein the claimed invention comprises, in claim 3, wherein a first tunable inverter of a subsequent buffer in the plurality of buffers and a second tunable inverter of the subsequent buffer in the plurality of buffers are tuned to greater gains than a first tunable inverter of a prior buffer in the plurality of buffers and a second tunable inverter of the prior buffer in the plurality of buffers and in claim 4, wherein a last buffer of the plurality of buffers is connected to an optical modulator via a first arm and a second arm; wherein the first arm comprises a first electrostatic discharge protector; and wherein the second arm comprises a second electrostatic discharge protector, as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N THOMAS whose telephone number is (571)272-2341. The examiner can normally be reached Monday - Friday 7:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDI N THOMAS/                Primary Examiner, Art Unit 2872